 

Case 3:17-cr-04245-WQH Document 61 Filed 09/14/20 Pagell).128 Roope ers
AO 245D (CASD Rev, 1/19) Judgment in a Criminal Case for Revocations [tte nance
SEP 1 4 2020

 

 

  
   

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA | 6g see eee eo ee aNIA

 

BY “Ba DEPUTY
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
(For Revocation of Probation or Supervised Release)
Vv (For Offenses Committed On or After November 1, 1987) ©
. JULIAN HERNANDEZ (1)

Case Number: 3:17-CR-04245-WQOH

Lupe C Rodriguez, Jr
Defendant’s Attorney

REGISTRATION NO. 65438-298
CI -
THE DEFENDANT:
2X] admitted guilt to violation of allegation(s) No. 1-5

 

L] was found guilty in violation of allegation(s) No. , after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number _ ——Nature of Violation
1-2 nv3, Unlawful use of a controlled substance or Failure to Test; VCCA \ (Violent Crime Control
Act)
300 nv21, Failure to participate in drug aftercare program
4 nv7, Failure to report as directed

5 nv33, Unauthorized entry into Mexico without permission of probation

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances,

September 14, 2020

Date of Imposition of Sentence

Pla

HON. WILLIAM Q. HA
UNITED STATES DI RICT JUDGE

 

 
 

Case 3:17-cr-04245-WQH Document 61 Filed 09/14/20 PagelD.129 Page 2 of 2

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: JULIAN HERNANDEZ (1) Judgment - Page 2 of 2
CASE NUMBER: 3:17-CR-04245-WQH ,

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Nine (9) months

go

Sentence imposed pursuant to Title 8 USC Section 1326(b). .
The court makes the following recommendations to the Bureau of Prisons:
1. Incarceration in the Western Region as close to Southern CA as possible.

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
O at , A.M. on

 

 

OO _ as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

11 onor before
O as notified by the United States Marshal.
Li as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

Defendant delivered on to

 

-; with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

_ By DEPUTY UNITED STATES MARSHAL

3:17-CR-04245-WQH
